n~9Y~.
                                                  ~
                              ATTORNEY GENERAL OF TEXAS
                                           GREG        ABBOTT




                                                October 24, 2011



The Honorable Susan Combs                                Opinion No. GA-0889
Texas Comptroller of Public Accounts
Post Office Box 13528                                    Re: Whether the Medicaid and Public Assistance
Austin, Texas 78711-3528                                 Fraud Oversight Task Force is an "advisory
                                                         committee" within the meaning of chapter 2110 of
                                                         the Government Code (RQ-0971-GA)

Dear Comptroller Combs:

       You ask whether the Medicaid and Public Assistance Fraud Oversight Task Force (the "Task
Force") is an "advisory committee" within the meaning of chapter 2110 of the Government Code. 1

       The Task Force was initially created2 in 1997 to "advise[] and assist[]" the Health and
Human Services Commission ("HHSC") and the "commission's office of investigations and
enforcement in improving the efficiency of fraud investigations and collections." TEX. GOV'TCODE
ANN. § 531.107(a) (West 2004). The Task Force is composed of one representative each from the
following state agencies: (1) Office of the Attorney General; (2) Office of the Comptroller; (3)
Department of Public Safety; (4) Office of the State Auditor; (5) Health and Human Services
Commission; (6) Department of Human Services; (7) Department oflnsurance; and (8) Department
of Health. [d. § 531.107 (b). The Comptroller or her designee serves as the presiding officer of the
Task Force. [d. § 53 1. 107(c).

         Chapter 2110 of the Government Code defines the term "advisory committee," for purposes
of that chapter, to include a task force "that has as its primary function advising a state agency in the
executive branch of state government." [d. § 2110.001 (West 2008) (emphasis added). You ask
whether the Task Force is an "advisory committee" within the meaning of chapter 2110. Request
Letter at 1. You suggest that the Task Force's enabling statute, chapter 531 of the Government
Code, fails to designate the Task Force's "primary function." !d. at 2.




         1Letter from Office of the Texas Comptroller of Public Accounts, to Honorable Greg Abbott, Attorney General

of Texas (May 16, 2011), https://www.oag.state.tx.us/opinlindex_rq .shtml ("Request Letter").

         2Act of June 1, 1997, 75th Leg., R.S., ch. 1153, § 1.06(a), 1997 Tex. Gen. Laws 4324, 4326-30.
The Honorable Susan Combs - Page 2                 (GA-0889)




         In an earlier opinion, this office considered whether the Texas Crime Stoppers Advisory
Council was subject to chapter 2110. Tex. Att'y Gen. LO-98-059. The opinion noted that the
council's enabling statute, chapter 414 of the Government Code, prescribed five separate duties.
Moreover, the opinion found that other provisions of chapter 414 added three additional duties. Id.
at 2-3. Like the council described in that opinion, the Task Force has been prescribed several duties.
For example, as we have noted, the Task Force's enabling statute requires that it "advise[] and
assist[]" the HHSC and the "commission's office of investigations and enforcement in improving
the efficiency of fraud investigations and collections." Moreover, the Task Force may require the
office of inspector general of the HHSC to provide "additional information" pursuant to section
53 1. 107(f). See TEX. GOV'T CODE ANN. § 531.107(f) (West 2004). In addition, section 22.028 of
the Human Resources Code authorizes the Task Force to inform the Comptroller, at her request,
regarding the results of certain enforcement actions, specifically actions involving electronic benefits
transfer systems within individual HHSC programs. See TEX. HUM. RES. CODE ANN. § 22.028(c)
(West 2001). Finally, the Legislature in 2003 directed the Task Force to study procedures and
documentation employed by the state to confirm the identities of persons seeking to establish
entitlement to certain benefits. Under the 2003 law, the Task Force must "submit a report to the
legislature containing recommendations for improvements in the procedures and documentation
requirements.,,3 None of the relevant statutes indicate which of these duties constitute the Task
Force's "primary function."

       We conclude that the Medicaid and Public Assistance Fraud Oversight Task Force is not an
"advisory committee," and as a result, chapter 2110 of the Government Code does not apply to the
Task Force.




        3See Act ofJune 2, 2003, 78th Leg., R.S., ch. 198, § 2.143, 2003 Tex. Gen. Laws 611, 706; Act of May 10,
2003, 78th Leg., R.S., ch. 257, § 19,2003 Tex. Gen. Laws 1163, 1170.
The Honorable Susan Combs - Page 3          (GA-0889)



                                      SUMMARY

                       The Medicaid and Public Assistance Fraud Oversight Task
               Force is not an "advisory committee," and as a result, chapter 2110
               of the Government Code does not apply to the Task Force.




DANIEL T. HODGE
First Assistant Attorney General

DAVID J. SCHENCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee